DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This Office Action is responsive to the Applicant’s communication filed 18 April 2022. In view of this communication, claims 1 and 5 are amended and claims 1-5 are pending in this application.

Response to Arguments
	Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive. 
The applicant argues on page 9 of the response that, regarding Fig. 3, according to the specification, in step S2, the controller calculates the (present) chargeable power based on the difference between the voltage of the battery and predetermined upper-limit voltage. Further, in step S5 the controller calculates the charge upper-limit voltage.
	Although it is described in the specification as the controller calculating the chargeable power based on a difference between the voltage of the battery and predetermined upper limit, this arrangement is not illustrated in FIG. 3. Further, it is unclear how the chargeable power is both determined using the upper-limit voltage and used to calculate the charge-upper-limit voltage. Thus, the arguments regarding the upper-limit voltage are unpersuasive.
	The applicant further argues that no evidence is presented in Nomura and Takano to teach or suggest that the battery temperature reaches the upper limit temperature in the allowable charge time when the battery is charged with (limited) charge power (page 12 of the applicant’s response).
The SOC is calculated using the map of FIG. 4 which shows the dependence upon the storage device temperature (TB). FIG. 4 illustrates thresholds of T15 and T10 where T15 is less than T10 (Nomura; FIG. 4; ¶56). Using one of the temperature thresholds to determine SOC, t1 is interpreted as being the first timing. Thus, the argument is not persuasive.
	The applicant argues that there is no evidence as to how Nomura’s battery temperature and other features are substitutable into the equation of Takano for calculating the allowable charge time and (limited) charge power to yield a first timing when the battery temperatures reaches the predetermined limit temperature (page 12 of the applicant’s response).
	It should be noted that Takano discloses that the ECU (300) estimates a required charging time from charging characteristics of the electric storage device (110) based on the storage device temperature (TB) and the SOC. The relationship of the temperature with the equation are described in ¶56 of Takano where S1 is computed from a map shown in FIG. 4. FIG. 4 illustrates the relationship between the temperature of the electronic storage device (110) and the restriction start SOC (Takano; FIG. 4; ¶56-57). Thus, this argument is not persuasive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown in FIG. 3, or the feature(s) canceled from the claim(s):  
 “calculate a chargeable power” is shown to be S2 in FIG. 3, but this is not shown to be based on the voltage of the battery and a charge upper-limit voltage of the battery (illustrated as S5), rather, the charge upper-limit voltage is shown to be derived from the chargeable power. Although it is described in the specification as the controller calculating the chargeable power based on a difference between the voltage of the battery and predetermined upper limit, this arrangement is not illustrated in FIG. 3. Further, it is unclear how the chargeable power is both determined using the upper-limit voltage and used to calculate the charge-upper-limit voltage.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Line 3 recites “a showing temperature around the battery”. This limitation should recite “showing a temperature around the battery Appropriate correction is required.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US20120326655A1) in view of Takano et al. (US20150236524A1).
Regarding claim 1, Nomura discloses calculating the total charging time it takes until the electric storage device (110) reaches the fully charged state (Nomura; ¶52) from an electric power converter (200) that functions as the electric power supply device – or charger (Nomura; ¶41). The fully charged state is interpreted to be a predetermined target state of charge. 
The electric storage device (110) includes a storage device temperature sensor for measuring the temperature TB (Nomura; ¶32), which is sent an electronic control unit (ECU)(300). Further, ambient temperature (TMP) is also detected via a temperature sensor (160) and is also sent the ECU via a temperature sensor (160) (Nomura; FIG. 1; ¶40). Both the ambient temperature and the temperature of the battery are used by the ECU. Thus, a battery temperature is disclosed by Nomura.
Nomura further teaches including a voltage sensor that measures voltage VB. The ECU (300) computes the SOC based, in part, on the measured voltage VB (Nomura; ¶32).
Nomura discloses a maximum electric power that can be received by the storage device (110) – or the chargeable power of the battery. The constant charging power (P1) – or a first charge power - is determined based on the maximum electric power that can be received by the storage device (110) or the maximum output power that can be generated from the electric power converter (200) - this is considered to be the outputtable power of a charger (Nomura; ¶49). 
Nomura teaches an equation (1) for calculating a charging time (t1), which is calculated based on the charging power P1 and the SOC (S1-S0) (Nomura; ¶55). The SOC is calculated using the map of FIG. 4 which shows the dependence upon the storage device temperature (TB). FIG. 4 illustrates thresholds of T15 and T10 where T15 is less than T10 (Nomura; FIG. 4; ¶56). Using one of the temperature thresholds to determine SOC, t1 is interpreted as being the first timing.
Nomura discloses a map indicating the relationship between the  permissible charging power and the restriction start SOC and also the relationship between the temperature and the restriction start SOC. Thus, there is a relationship between the permissible charging power and the temperature. The second charging power is determined using the map of FIG.4 using the battery temperature (Nomura; FIG. 4; ¶56-57).
The first charging time (t1) is the charging time in the non-restricted region. A second charging time (t10) shown as being the charging time in the restricted region, which is after the non-restricted region, in other words, the second charge time (t10) is a range from the end point of a first charge time (t1) to the end of charging. Thus, the second charge time is a charge time after the first timing – or the end of t1. Charging time (t10) is determined using the map shown in FIG. 5 which includes charge power (W20-W25), SOC (S1%), temperature (T10-T15) and charging time (y-axis) (Nomura; FIG. 5; ¶58).
The total charging time is computed by summing t1 and t10 (Nomura; ¶59). Because the charging time is the sum of the time in the non-restricted region and the restricted region, it follows that (t1) is a range from a starting time of charging the battery to an end of the non-restricted region – or first timing.
Nomura is silent as to the chargeable power being based on the voltage of the battery and the charge upper-limit voltage of the battery, comparing the chargeable power and outputtable power of the charger to set a lower power as a first charge power, and the first timing being a timing that the battery temperature reaches a predetermined limit.
Takano discloses a chargeable power calculation unit (55) that calculates a chargeable power of the battery (20) based on, amongst other parameters, the voltage detected by a voltage detecting unit (Takano; FIG. 1; ¶30). A command value calculation unit 59 compares the outputtable power and the chargeable power of the battery. When the chargeable power is less than the outputtable power of the charger, the output power of the battery matches the chargeable power (Takano; ¶48).
	As discussed above, Nomura teaches a timing based on the battery temperature, the surrounding temperature, and a charge current when charging with the first charge power, but it is silent as to the first timing being “a timing that the battery temperature reaches a predetermined limit temperature. Takano teaches setting an allowable charge time corresponding to the upper limit temperature of the battery based on the relationship between the battery temperature and the easiness with which a reaction that causes deterioration of the battery would occur when charged at a high power (Takano; ¶60 and ¶94). 
	It would be obvious to provide the method of calculating parameters of Takano with the parameters of Nomura in order to provide charging to the battery such that the calculated parameters reduce deterioration along with the charging time to allow for a battery that does not overheat but charges in a maximal amount of time (Takano; ¶5). 
Regarding claim 2, Nomura discloses that in the restricted region, the power in the restricted regions comes below the power of the non-restricted region P1 (FIG. 2 at W2, FIG. 3 at W3, W4, FIG. 7 at W40, FIG. 8 at W41, FIG. 10 at W42). Charging in the non-restricted region has a charging time of t1 and in the restricted region, or where the power comes below P1, a charging time of t10. As with claim 1, t10 is determined using the map shown in FIG. 5 (Nomura; ¶58).
As discussed in the 112 rejection, “second timing” is interpreted to be the “second charge time” and because “earlier” is inconsistent with claim 1, “earlier” is being treated as a typographical error. As illustrated in FIGS. 2, 3, 7, 8 and 10 of Nomura, the restricted region associated with t10 is after the non-restricted region associated with t1.
Because t10 is calculated by referencing the map in FIG. 5 and t1 is calculated using equation (1) (Nomura; ¶55) and the total charge time is calculated by adding t1+t10, then the total time is calculated by referencing the map (Nomura; ¶59). In the calculation of the total time, the state of the battery at the start of charging, the first power and the map are utilized.
Regarding claim 3, Nomura teaches in that t10 is calculated using the state of charge of the first timing (S1 on the x-axis), temperature (T10-T15) and the second charge power (W20-W25) (FIG. 5).
Regarding claim 4, Nomura teaches that the total charging time (T_CHG=t1+t10) is calculated then the timer charging process begins (Nomura; ¶67-68; FIG. 6 at S190 and S150).
Regarding claim 5, Nomura discloses a storage device temperature sensor for measuring the temperature TB of the battery (Nomura; ¶32), which is sent an electronic control unit (ECU)(300). Further, ambient temperature (TMP), or the surrounding battery temperature, is also detected via a separate temperature sensor (160) and sent the ECU via a temperature sensor (160) (Nomura; FIG. 1; ¶40). 
A voltage sensor measures voltage VB (Nomura; ¶32). 
An electric power converter (200) that functions as the electric power supply device – or charger (Nomura; ¶41).
The ECU – or electronic control unit – controls the electric power converter (200) (¶45) and computes the estimate of the total charging time T_CHG to the maximum state of charge - Smax (Nomura; ¶49 and 67).
The ECU (300) computes the SOC based, in part, on the measured voltage VB (Nomura; ¶32).
Nomura discloses a maximum electric power that can be received by the storage device (110) – or the chargeable power of the battery. The constant charging power (P1) – or a first charge power - is determined based on the maximum electric power that can be received by the storage device (110) or the maximum output power that can be generated from the electric power converter (200) - this is considered to be the outputtable power of a charger (Nomura; ¶49). 
Nomura teaches an equation (1) for calculating a charging time (t1), which is calculated based on the charging power P1 and the SOC (S1-S0) (Nomura; ¶55). The SOC is calculated using the map of FIG. 4 which shows the dependence upon the storage device temperature (TB). FIG. 4 illustrates thresholds of T15 and T10 where T15 is less than T10 (Nomura; FIG. 4; ¶56). Using one of the temperature thresholds to determine SOC, t1 is interpreted as being the first timing.
Nomura discloses a map indicating the relationship between the  permissible charging power and the restriction start SOC and also the relationship between the temperature and the restriction start SOC. Thus, there is a relationship between the permissible charging power and the temperature. The second charging power is determined using the map of FIG.4 using the battery temperature (Nomura; FIG. 4; ¶56-57).
The first charging time (t1) is the charging time in the non-restricted region. A second charging time (t10) shown as being the charging time in the restricted region, which is after the non-restricted region, in other words, the second charge time (t10) is a range from the end point of a first charge time (t1) to the end of charging. Thus, the second charge time is a charge time after the first timing – or the end of t1. Charging time (t10) is determined using the map shown in FIG. 5 which includes charge power (W20-W25), SOC (S1%), temperature (T10-T15) and charging time (y-axis) (Nomura; FIG. 5; ¶58).
The total charging time is computed by summing t1 and t10 (Nomura; ¶59). 
Fig. 6 discusses computing the total charging time (S190) and then starting the charging process (S150) (Nomura; FIG. 6). 
Charging occurs in the non-restricted region – charging at P1 – before charging in the restricted region – charging at a lower power (FIG 2-3, 7-8 and 10). Because the charging time is the sum of the time in the non-restricted region and the restricted region, it follows that (t1) is a range from a starting time of charging the battery to an end of the non-restricted region – or first timing (Nomura; ¶59).
	Nomura is silent as to the chargeable power being based on the voltage of the battery and the charge upper-limit voltage of the battery, comparing the chargeable power and outputtable power of the charger to set a lower power as a first charge power, and the first timing being a timing that the battery temperature reaches a predetermined limit.
Takano discloses a chargeable power calculation unit (55) that calculates a chargeable power of the battery (20) based on, amongst other parameters, the voltage detected by a voltage detecting unit (Takano; FIG. 1; ¶30). A command value calculation unit 59 compares the outputtable power and the chargeable power of the battery. When the chargeable power is less than the outputtable power of the charger, the output power of the battery matches the chargeable power (Takano; ¶48).
	As discussed above, Nomura teaches a timing based on the battery temperature, the surrounding temperature, and a charge current when charging with the first charge power, but it is silent as to the first timing being “a timing that the battery temperature reaches a predetermined limit temperature. Takano teaches setting an allowable charge time corresponding to the upper limit temperature of the battery based on the relationship between the battery temperature and the easiness with which a reaction that causes deterioration of the battery would occur when charged at a high power (Takano; ¶60 and ¶94). 
It would be obvious to provide the method of calculating parameters of Takano with the parameters of Nomura in order to provide charging to the battery such that the calculated parameters reduce deterioration along with the charging time to allow for a battery that does not overheat but charges in a maximal amount of time (Takano; ¶5). 

Notice of References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Darling et al. (US20180194592A1): This reference discloses a single sensor that detects both the surrounding temperature and the temperature of the battery.
Woo US20140015495 discloses determining a total charging period by summing time periods.

Conclusion









THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859